Citation Nr: 1209878	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  08-06 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected status post ligament reconstruction of the left knee with limited motion.

2.  Entitlement to an evaluation in excess of 20 percent for service-connected status post ligament reconstruction of the left knee with moderate instability. 

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse
ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from January 1994 to January 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2007 rating decision, which continued an evaluation of 10 percent for service-connected status post ligament reconstruction of the left knee with limited motion and continued an evaluation of 20 percent for service-connected status post ligament reconstruction of the left knee with moderate instability.

In a December 2007 rating decision, the RO assigned a temporary evaluation of 100 percent for the Veteran's left knee disability based on surgical or other treatment necessitating convalescence for the period of October 16, 2006, to March 31, 2007.  In a November 2008 rating decision, the RO assigned a temporary evaluation of 100 percent for the Veteran's left knee disability based on surgical or other treatment necessitating convalescence for the period of March 19, 2008, to May 31, 2008.  Since the RO did not assign the maximum disability rating possible for the entire period of time on appeal, the appeal for a higher evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal)

In June 2008, a local hearing was held before a Decision Review Officer at the Detroit, Michigan, RO.  A transcript of that proceeding has been associated with the claims folder.

Additionally, in reviewing the Veteran's appeals for increased ratings, the Board has not overlooked the recent holding of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for TDIU when the appellant claims he is unable to work due to a service connected disability).  The Board notes that, in the November 2011 Written Brief Presentation, it was suggested that the Veteran had to resign from his position as a mail carrier with the United States Post Office due to his service-connected left knee disability.  It was further asserted that his resignation from his position has caused financial hardship and that his disability has prevented him from obtaining like or substantially gainful employment.  Therefore, in consideration of Rice, and as the Veteran has asserted that he has been prevented from obtaining gainful employment as a result of his service-connected left knee disabilities, the Board finds that the issue of entitlement to TDIU must be considered as being on appeal before the Board.

The Veteran's representative asserted in the November 2011 Written Brief Presentation that the Veteran feels his obesity and depression are secondary to his service-connected left knee disability.  These issues have not yet been addressed by the RO.  Therefore, the issues of entitlement to service connection for obesity and depression as secondary to a service-connected left knee disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's file, the Board has determined that additional development is necessary prior to the adjudication of these claims.

With regard to the Veteran's claims for increased evaluations for his service-connected status post ligament reconstruction of the left knee with limited motion and service-connected status post ligament reconstruction of the left knee with moderate instability, the Veteran underwent a VA examination regarding his left knee most recently in January 2009.  At this examination, it was noted that the Veteran worked at the United States Post Office.  It was further noted at this examination that he had not lost any significant time from work.  However, he has had to limit his work from being a carrier at the Post Office to basically doing supervisory work with a mainly seated occupation.  

In the November 2011 Written Brief Presentation, it was asserted that the Veteran was employed with the United States Post Office as a mail carrier but he unfortunately had to resign that post due to his service-connected disability.  It was further asserted that his resignation from his position has caused financial hardship.

The Court has held that a Veteran is entitled to a new VA examination where there is evidence, including his or her statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Here, the Board finds that it is unclear from the Written Brief Presentation whether it is being asserted that the Veteran was forced to resign completely from the United States Post Office due to his left knee disability or whether the representative was referring to the Veteran having switched positions at the United States Post Office due to his left knee disability, as was noted in the January 2009 VA examination report.  Given this potential significance of this discrepancy, and as the Written Brief Presentation at least suggests the possibility that some worsening of symptoms may have occurred since the January 2009 VA examination, this claim must be remanded in order to afford the Veteran a VA examination to determine the current severity of his status post ligament reconstruction of the left knee with limited motion and moderate instability.  

Additionally, as the claim for entitlement to TDIU is now on appeal before the Board, and the Veteran is currently only service connected for disabilities relating to his left knee, the examiner should also render an opinion as to whether the Veteran is precluded by reason of his service-connected left knee disabilities from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.

Further, the Board notes that the Veteran submitted an Authorization and Consent to Release Information form for a Dr. J.M. in September 2008.  VA has an obligation under the Veterans Claims Assistance Act of 2000 (VCAA) to assist claimants in obtaining evidence, to include relevant records from VA or private medical care providers.  38 C.F.R. § 3.159 (2011).  As such, the RO should determine whether all available, relevant records from Dr. J.M. have been associated with the claims file.  Any records not associated with the claims file should be obtained.

Finally, the RO should provide the Veteran with a notice letter detailing the requirements for establishing entitlement to TDIU, as he has not been provided with such.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.

2. Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable the RO to obtain any additional pertinent evidence not currently of record, to specifically include any medical records relating to the claims on appeal that have not yet been associated with the claims file.  Attempts should be made to obtain any available medical records from Dr. J.M. referred to in the September 2008 release form.  The RO should also invite the Veteran to submit any pertinent evidence in his possession, and explain the type of evidence that is his ultimate responsibility to submit.  Associate any records received, including negative responses, with the claims file.

3. Schedule the Veteran for an appropriate VA examination to determine the current severity of his status post ligament reconstruction of the left knee with limited motion and moderate instability.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  The examiner must note in the examination report that the claims folder was reviewed in conjunction with the examination.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  Specifically, the examiner should note the Veteran's ranges of motion for the left knee, as well as whether the Veteran has experienced ankylosis, recurrent subluxation or lateral instability, dislocated or removed cartilage, locking, effusion, pain, impairment of the tibia or fibula, or genu recurvatum.  The examiner should comment as to whether the left knee exhibits weakened movement, excess fatigability, incoordination, or pain on use attributable to his service-connected disability (if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms).  

The examiner should also discuss whether pain significantly limits functional ability during flare-ups or when the left knee is used repeatedly over a period of time (these determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups).  Further, the examiner should also render an opinion as to whether the Veteran is precluded by reason of his service-connected left knee disabilities from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  The complete rationale for any opinions expressed should be provided.

4. Then, the RO/AMC should readjudicate the claims.  In particular, the RO should review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC) was issued.  If the benefits sought remain denied, the Veteran and his representative should be provided a SSOC.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



